Name: Commission Regulation (EEC) No 2946/91 of 7 October 1991 on the defraying of certain costs relating to food aid for the people of the Soviet Union
 Type: Regulation
 Subject Matter: accounting;  political geography;  trade policy;  cooperation policy
 Date Published: nan

 No L 280/24 Official Journal of the European Communities 8 . 10. 91 COMMISSION REGULATION (EEC) No 2946/91 of 7 October 1991 on the defraying of certain costs relating to food aid for the people of the Soviet Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 598/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural products intended for the people of the Soviet Union ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas, for the purposes of implementing Regulation (EEC) No 598/91 , invitations to tender were opened for the manufacture and packaging of the various products which are to be taken over, and for their transports to and distribution at destination by bodies selected by the Commission ; whereas, in many cases, the latter bodies will not be able to take over the products on the latest date they are to be made available as laid down in the various invitations to tender ; whereas the conditions under which the Community is to finance the additional costs of storage arising from such late takeover by the s bodies responsible for the transport of the products to destination should consequently be determined ; Whereas the storage of the products in question was not made subject to compliance with any special provision and whereas, as a consequence, the Community's finan ­ cial contribution to such additional costs must be on a lumpsum basis ; Whereas the date of application of this Regulation must be determined taking account of the dates laid down for the first supplies organized under Regulation (EEC) No 598/91 to be made available ; Whereas the exchange rate to be used when converting the ecu into the national currency should be specified and that rate should be fixed at a level reflecting the real economic situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 5 (2) of Regulation (EEC) No 598/91 , HAS ADOPTED THIS REGULATION : Article 1 Where the products to be supplied in the framework of the invitations to tender opened pursuant to Regulation (EEC) No 598/91 have not been taken over by the bodies designated by the Commission on the latest date laid down for each supply to be made available, the additional storage costs shall be defrayed by the Community in accordance with the provisions of this Regulation . Article 2 1 . Additional storage costs shall be paid in respect of the period running :  from and including the day following the latest date by which the goods are to be made available as laid down in the invitation to tender for takeover by the body designated by the Commission ;  the actual date of takeover of the product. 2 . The additional storage costs are hereby fixed at ECU 0,25/tonnes per day. 3 . The amount fixed in paragraph 2 shall be concerted into national currency using the rate applicable on 19 September 1991 and published in the 'C' series of the Official Journal of the European Communities. Article 3 Payment applications shall be submitted by successful tenderers to the body responsible for payment of the supply, together with the following supporting docu ­ ments : (a) a copy of the certificate drawn up on completion of checks ; (b) a statement by the body responsible for payment to the effect that the product was available at the date specified ; (c) a copy of the certificate of takeover issued by the body designated by the Commission . Article 4 Additional storage operations shall be entered in the accounts each month by the intervention agencies of the Member States and shall be shown in expenditure on emergency aid for the people of the Soviet Union. Article 5 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 September 1991 . (') OJ No L 67, 14 . 3 . 1991 , p . 19 . 0 OJ No L 164, 24. 6. 1985, p . 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 8 . 10. 91 Official Journal of the European Communities No L 280/25 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission